DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1 and 20, the phrase less than about is unclear.  What is considered less than about 1000?  999?  900?  1001?  1100?  The ordinarily skilled artisan would be unsure of what was included by such language.
In regards to Claim 2, the phrase the dry solid additive source is unclear.  Which one?  Claim 1 states at least one dry solid additive source.
In regards to Claims 6, 7, and 9, the phrase a CD dimension and the CD dimension are unclear, since they are not defined in the claims.  Such an abbreviation can have multiple definitions.  Further, the phrase the CD dimension lacks proper antecedent basis.
In regards to Claim 7, the phrase at least one of the prime mover’s outlet is unclear.  First, the claim language is ambiguous.  Is this supposed to reflect at least one prime mover, or the prime mover’s outlet lacks proper antecedent basis.  The ordinarily skilled artisan would be unsure of what was being claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, and 9 of copending Application No. 16/511428 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same article of manufacturing making systems, with the claims aligning as follows:
Claim 1 found in Claims 1 and 8 of the ‘428 application
Claims 2 and 4 found in Claim 3 of the ‘428 application
Claim 3 found in Claim 4 of the ‘428 application
Claim 5 found in Claim 5 of the ‘428 application
Claim 6 found in Claim 9 of the ‘428 application
In regards to Claim 8, a collection device must be present or a product could not be formed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 14-20 are allowed.
Specifically, the prior art of record neither teaches nor reasonably suggests the recitations found therein, including at least one of the prime movers exhibiting an aspect ratio of greater than 1.  The closest prior art of record Jezzi (8122570) does not show an aspect ratio for what was relied upon as a prime mover, Detail 24.  Figure 1 only illustrates a diagrammatic view of this connection, and Column 5, lines 34-43 seems to indicate that in the area of duct 14, the form a tube or pipe should be maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically Jezzi (8122570), Jackson et al (20040155383), and Marshall et al (3812553) teach structures at least similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732